DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2021 has been entered.
Status of Claims
This Office action is issued in response to the submission of the applicant filed on 10 September 2021.
Claims 1, 3, 5, 10-12, 16-17, 21-26 are amended.
Claims 1, 3, 5-6, 10-12, 16-17 and 21-26 are pending and have been examined herein. 
Drawings
Drawings were received on 10 September 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


	Claims  1, 3, 5-6, 10-12, 16-17 and 21-26  recite a method, system, or non-transitory computer-readable medium and thus fall into one or more statutory categories enumerated in 35 U.S.C. § 101.
	Claims 1, 3, 5-8,10-12, 16-18 and 21-26 are, nonetheless, rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing payment card data or purchase authorization information at checkout for a selection of item(s) to purchase (independent claims 1, 10, and 17) and receiving a credit reevaluation and a credit limit increase to cover the purchase if the customer qualifies (claims 21, 23, and 25), and offering a similar, more affordable item  (claims 21, 23, and 25) if the customer does not qualify for increased credit, which is a sales activity or behavior, a commercial or legal interaction that falls under the grouping of Certain Methods of Organizing Human Activity in Section I of 2019 Revised Patent Subject Matter Eligibility Guidance found at 84 FR 50, 52 (Jan. 7, 2019). 
	This judicial exception is not integrated into a practical application because the claimed invention does not apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment of networked computers and e-commerce. 
	The additional elements in both independent and dependent claims include a processor, memory, a computing device, a retail website, website widget, a shopping cart of a retail website, a credit account native mobile application, digital 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not represent improvements to the functioning of a computer, or to any other technology or technical field.  The claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment of networked computers and e-commerce, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63  (Fed. Cir. 2015) (holding claim that limits price optimization method to the e-commerce setting is directed to an abstract idea).
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of networked computers and e-commerce, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims (see MPEP 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 10-12, 16-17, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130013499 A1 to Kalgi, A. ("KALGI") in view of US 20170300909 A1  to Bansal; Parveen et al. ("BANSAL").
Regarding claim(s) 1,
KALGI discloses:
A method, comprising: 
initiating, on a customer's computing device, a credit account native mobile application (credit account app); (see, at least, KALGI:   [48]: “the user may add EWCP support by installing a mobile EWCP application.”; [145]: “app executing on the user's device”; figure 15a and  [118]: The user may select the funds tab 1516 to select one or more forms of payment 1517, which may include various credit, debit, gift, rewards and/or prepaid cards. The user may also have the option of paying, wholly or in part, with reward points);
accessing,  via said customer's computing device, a retail website hosted by a second computing device (see, at least, KALGI: [0028] FIG. 1 shows an exemplary e-wallet checkout platform usage scenario; In FIG. 1, a customer 102a may wish to purchase a product and/or service 110 from a merchant 104 via a web browser (e.g., at the merchant's website); the customer may be shopping online for an item at the merchant's website, via consumer device 102; see figure 3 “Client 3 08” and “Merchant 3 04” devices and figure 3, item 3 00: “Merchant provides checkout web page”);
selecting, via said customer's computing device, an item for purchase on said retail web site (see, at least, KALGI:  [33]: “ adding/removing items to the user's physical/virtual cart”;  [62]: "As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.");
 obtaining, at the credit account app on said customer's computing device and from the retail website hosted by the second computing device, information about said item (see, at least, KALGI:  [62]: the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart. For example, the user may activate a user interface element provided by the client to indicate the user's desire to complete the user purchase checkout. The client may generate a checkout request, e.g., 712, and provide the checkout request, e.g., 713, to the merchant server. ) 
 providing, from the credit account app on said customer's computing device and to a financial server, a purchase request for said item, said purchase request including said information about said item, wherein each of said customer's computing device, said second computing device, and said financial server are separate entities (see, at least, KALGI: (see, at least, KALGI: FIGURE 9a: User wallet Device 901b, Merchant/acquirer Server 9 03a, Pay Gateway Server 9 04a; and also KALGI figure 9B: user device 901b, Merchant Server 903a, Pay Network server 905a, Issuer Server 906a; figure 1: customer device 102b with web browser or e-Wallet App, Merchant server 104; E-Wallet Checkout Platform (ECP) Provider 106); and KALGI paragraph  [62] and figure 7: In some embodiments, a user, e.g., 701a, may desire to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may communicate with a merchant/acquirer ("merchant") server, e.g., 703a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 702).; );
 receiving, at the credit account app on said customer's computing device and from said financial server, a payment card data and a purchase authorization information for said item (see, at least, KALGI:   [42]: "The EWCP provider may provide a payment selection request 330 to the client 308. In alternative embodiments, the merchant 304 may provide the payment selection request 330 to the client 308. The payment selection request may be used to determine the wallet and/or the payment method that the customer may wish to use to pay for the item. For example, the payment selection request may include lists of wallets and/or payment methods (e.g., credit cards, debit cards, gift cards, and/or the like) that the customer may use,"; [38]: " As illustrated in screen 231, the EWCP provider may provide a receipt 232 to the customer confirming the purchase transaction. The receipt may include item name 234, quantity purchased 236, item price 238, transaction authorization and/or verification code 240, payment information 242, and/or the like. The EWCP provider may also provide a payment confirmation to the merchant to confirm that the payment has been made.";  [64]: “In some embodiments, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like. In such messages, the payment network may provide the URL to the user device.”; figure 9A: Pay Gateway Server 9 04a; Acquirer Server 9 03a);
  generating, at said credit account app on said customer's computing device, an encrypted customer payload (see, at least, KALGI: [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”; [186]: "the EWCP server employs a cryptographic server to encrypt and decrypt communications. The EWCP component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. Most frequently, the EWCP component communicates with the EWCP database, operating systems, other program components, and/or the like. The EWCP may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.);
[...]
said purchase authorization information for said item, (see, at least, KALGI:  [185]: the EWCP component 2035 takes inputs (e.g., customer purchase request 305; checkout request 711, product data 715; wallet access input 911, transaction authorization input 914; payment gateway address 918; payment network address 922; issuer server address(es) 925; funds authorization request(s) 926; user(s) account(s) data 928; batch data 1112, payment network address 1116; issuer server address(es) 1124; individual payment request 1125; payment ledger, merchant account data 1131; and/or the like) etc., and transforms the inputs via various components [...], into outputs (e.g., customer purchase response 350; payment confirmation 340; checkout request message 713; checkout data 717; card authorization request 916, 923; funds authorization response(s) 930; transaction authorization response 932; batch append data 934; purchase receipt 935; batch clearance request 1114; batch payment request 1118; transaction data 1120; individual payment confirmation 1128, 1129; updated payment ledger, merchant account data 1133; and/or the like).
  a session key (see, at least, KALGI:  [71]: the card authorization request may include at least a session ID for the user's shopping session with the merchant. The session ID may be utilized by any component and/or entity having the appropriate access authority to access a secure site on the merchant server to obtain alerts, reminders, and/or other data about the transaction(s) within that shopping session between the user and the merchant.), 
[...]
signing, at said credit account app on said customer's computing device, said encrypted customer payload with a digital signature (see, at least, KALGI: [51]: For example, the client may challenge the user in a variety of ways. As non-limiting illustrative example, the user may be required to [...] provide a digital certificate,[...] for verification purposes, and/or the like. If the user is not verified, e.g., 512, option "No," the client may use an alternative payment scheme if available (see FIG. 4, 440).);  [178]: "The cryptographic component may employ cryptographic techniques such as, but not limited to: digital certificates (e.g., X.509 authentication framework), digital signatures, dual signatures, enveloping, password access protection, public key management, and/or the like") ;
providing, from the credit account app on the customer's computing device and to the retail website hosted on said second computing device,  said encrypted customer payload with said digital signature; (see, at least, KALGI:  [47]: In FIG. 4, a user (e.g., a customer) may indicate that the user wants to purchase at item from a merchant at 405. The user may access a merchant site supporting the e-wallet checkout platform provided by the EWCP, e.g., 406. The user may then initiate a checkout procedure at the merchant site, e.g., 407. For example, the user may click a "Buy" button on the merchant's website,[...]. The merchant may request payment for the item from the buyer at 410. For example, the merchant's website may provide a webpage that facilitates payment (e.g., by instructing the user's mobile device to launch an EWCP application upon recognizing an EWCP-supported protocol);  [49]: If the user has and/or adds EWCP support, the merchant may obtain payment via EWCP at 435;  [62]: The client may generate a checkout request, e.g., 712, and provide the checkout request, e.g., 713, to the merchant server. For example, the client may provide a (Secure) Hypertext Transfer Protocol ("HTTP(S)") POST message including the product details for the merchant server in the form of data formatted according to the eXtensible Markup Language ("XML"); [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”);  [51]: For example, the client may challenge the user in a variety of ways. As non-limiting illustrative example, the user may be required to [...] provide a digital certificate,[...] for verification purposes, and/or the like. If the user is not verified, e.g., 512, option "No," the client may use an alternative payment scheme if available (see FIG. 4, 440); [178]: "The cryptographic component may employ cryptographic techniques such as, but not limited to: digital certificates (e.g., X.509 authentication framework), digital signatures, dual signatures, enveloping, password access protection, public key management, and/or the like") );  .  
[...]
KALGI does not expressly disclose the following limitations, which BANSAL however, teaches:
comprising said payment card data (see, at least, BANSAL: [0036]: Upon receiving the request, the enabler module 124 may execute instructions to create the payload data 132A at block 504. The payload data 132A may include various information for the merchant e-commerce computer system 104 to complete the transaction initiated by the consumer at the account holder computer system 103. For example, the payload data 132A may include a creation time stamp and encrypted payment data. The encrypted payment data may include account holder data 120A (e.g., name, email address, mobile number, URLs to consumer's image, age, gender, etc.), payment instrument information (e.g., cardholder name, PAN, expiration date, CVV2) or token information (token, token expiration information, cryptogram info, etc.), billing information (Name on Card, Billing Address—line 1, line 2, City, State, ZIP, Country, etc.), [...]);, 
and a shipping address for a customer (see, at least, BANSAL: [0036]: Upon receiving the request, the enabler module 124 may execute instructions to create the payload data 132A at block 504. The payload data 132A may include various information for the merchant e-commerce computer system 104 to complete the transaction initiated by the consumer at the account holder computer system 103. For example, the payload data 132A may include a creation time stamp and encrypted payment data. The encrypted payment data may include account holder data 120A (e.g., name, email address, mobile number, URLs to consumer's image, age, gender, etc.), payment instrument information (e.g., cardholder name, PAN, expiration date, CVV2) or token information (token, token expiration information, cryptogram info, etc.), billing information (Name on Card, Billing Address—line 1, line 2, City, State, ZIP, Country, etc.), shipping information (e.g., Name to Ship to, Shipping Address—line 1, line 2, City, State, ZIP, Country, Type of Shipping Location, Notes for the courier, etc.), [...]. In some embodiments, the instructions to create the payload data at block 504 may also include tokenizing the payload data 132A or portions of the payload data 132A.);
validating, at said retail website hosted on said second computing device, said digital signature (see, at least, BANSAL:  [45]: Where the confirmation data 168 is sent server-to-server and includes a token 140A, the confirmation data 168 may include a token signature identifying the transaction and its contents. Block 306 may include instructions for the e-commerce enabler system to use this signature to validate the caller of a particular request 166.); 
decrypting, at said retail website hosted on said second computing device, said encrypted customer payload (see, at least, BANSAL:  [10]: "The merchant e-commerce computer system may then decrypt at least a portion of the payment payload data to complete the payment transaction between the computing device and the merchant e-commerce computer system."); 
completing a purchase of said item, at said retail website hosted on said second computing device, with said information provided in said decrypted customer payload  (see, at least, BANSAL:  [10]: "The merchant e-commerce computer system may then decrypt at least a portion of the payment payload data to complete the payment transaction between the computing device and the merchant e-commerce computer system."); 
and automatically utilizing, at said retail website hosted on said second computing device, said shipping address for said customer provided in said decrypted customer payload as a delivery address for said purchased item (see, at least, BANSAL: [0036]: The payload data 132A may include various information for the merchant e-commerce computer system 104 to complete the transaction initiated by the consumer at the account holder computer system 103. For example, the payload data 132A may include [...] encrypted payment data. The encrypted payment data may include account holder data 120A (e.g., name, email address, mobile number, URLs to consumer's image, age, gender, etc.), payment instrument information (e.g., cardholder name, PAN, expiration date, CVV2) or token information (token, token expiration information, cryptogram info, etc.), billing information (Name on Card, Billing Address—line 1, line 2, City, State, ZIP, Country, etc.), shipping information (e.g., Name to Ship to, Shipping Address—line 1, line 2, City, State, ZIP, Country, Type of Shipping Location, Notes for the courier, etc.), [...]. In some embodiments, the instructions to create the payload data at block 504 may also include tokenizing the payload data 132A or portions of the payload data 132A.;  [52]: " At block 762, a payment application 164 may access the website 158 to perform an e-commerce transaction. At block 764, the method 760 may execute instructions to pay for merchant's goods/services using the wallet application 170 that is linked to the e-commerce enabler system 108. At block 766, the method 760 may execute instructions to provide or receive payment data from the account holder computer system 103. In some embodiments, the payment data includes account holder data 120A including a PAN, expiration date, etc., billing and shipping address etc. [...] At block 776, the method 760 may then cause the partner to initiate a request for payload data 140A to the e-commerce enabler system 108 and, upon receipt by the partner, decrypt at least a portion of the payload data 140. [...] The payment network system may then pass the required fields to the partner as part of the authorization response with standard data elements. At block 780, the partner may update the e-commerce enabler system 108 on the status of the payment and order")
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system/method of KALGI, which discloses an electronic wallet checkout platform for consumer purchases (KALGI [27]) with the technique of BANSAL, which describes technology for completing payment transactions (BANSAL abstract)), in order to securely facilitate payments  (BANSAL [2]).
Regarding claim(s) 3,
The combination of KALGI and BANSAL teaches the limitations of claim 1, as shown, herein.
KALGI further discloses:
further comprising: determining  said item has been selected when said item is  added to a shopping cart of the retail website (see, at least, KALGI:  [62]: the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.;  [102]: A user may type in an item in the search field 1412 to search and/or add an item to a cart 1411; figure 14B, item 14 16: “added to Cart!”;  [117]: client may identify a product that the user desires to add to a shopping cart, e.g., 1485, and may add the user-selected product to a virtual shopping cart or wish list, e.g., 1486);
Regarding claim(s) 5,
The combination of KALGI and BANSAL teaches the limitations of claim 1, as shown, herein.
KALGI further discloses:
further comprising: displaying a plurality of available reward options to the customer via the credit account app, the  plurality of available reward options being applicable to the purchase (see, at least, KALGI:   figure 15E and [0127]: With reference to FIG. 15E, in one embodiment, the offers tab 1551 may provide real-time offers that are relevant to items in a user's cart for selection by the user.  The user may select one or more offers from the list of applicable offers 1552 for redemption);
 and providing a customer option for selecting one or more of the plurality of available reward options to be applied to the purchase  (see, at least, KALGI:   [0127]: With reference to FIG. 15E, in one embodiment, the offers tab 1551 may provide real-time offers that are relevant to items in a user's cart for selection by the user.  The user may select one or more offers from the list of applicable offers 1552 for redemption; [0118]: With reference to FIG. 15A, in one embodiment, the wallet mobile application may provide a user with a number of options for paying for a transaction via the wallet mode 1510. The amount may be the amount payable and the currency may include [...] virtual currencies such as reward points.).  
Regarding claim(s) 22,
The combination of KALGI and BANSAL teaches the limitations of claim 1 and 5, as shown, herein.
KALGI further discloses:
further comprising integrating, at said credit account app, a selected of said one or more of the plurality of available reward options (see, at least, KALGI: figure 15a and  [118]: The user may select the funds tab 1516 to select one or more forms of payment 1517, which may include various credit, debit, gift, rewards and/or prepaid cards. The user may also have the option of paying, wholly or in part, with reward points. For example, the graphical indicator 1518 on the user interface shows the number of points available, the graphical indicator 1519 shows the number of points to be used towards the amount due 234.56 (15 14) and the equivalent 1520 of the number of points in a selected currency (USD, for example); figure 2 and [37]:” merchants may also specify [...] rewards, discounts, bonus items, and/or the like associated with using various payment methods. For example, a merchant may specify that using the merchant's gift card gives an additional 2% discount off the price of the order. The customer may also add additional payment methods if desired. [...] The merchant may also specify rewards, discounts, bonus items, and/or the like associated with signing up for and/or adding the preferred payment method to the wallet. Upon selecting a payment method (e.g., 222a), the customer may use the "Complete the purchase ... " button 224 to submit payment information”; [0034]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP [Electronic Wallet Checkout Platform] application [...]”.)
into said encrypted customer payload (see, at least, KALGI:  [27]: The EWCP (ELECTRONIC WALLET CHECKOUT PLATFORM) externalizes the checkout and/or payment flow from the web based, merchant driven model. Using the EWCP, the customer may engage in a purchase transaction via a secure platform [...];  [34]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP application in one embodiment of the EWCP.; [034]: the E-Wallet may be a part of the mobile EWCP application; [49]: If the user has EWCP support, the merchant may obtain payment via EWCP at 435.  [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”).  
Regarding claim(s) 10,
KALGI discloses:
 A system (see, at least, KALGI:  [151]: "The EWCP controller 2001 may be based on computer systems that may comprise, but are not limited to, components such as: a computer systemization 2002 connected to memory 2029."),  
comprising: a computing system hosting a retail website (see, at least, KALGI: example POST message following  [62]: “Host: www.merchant.com”;  [28]: "a customer 102a may wish to purchase a product and/or service 110 from a merchant 104 via a web browser (e.g., at the merchant's website). For example, the customer may be shopping online for an item at the merchant's website, via consumer device 102b.");
 a financial server (see, at least, KALGI:  [64]: “In some embodiments, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like. In such messages, the payment network may provide the URL to the user device.”; figure 9A: Pay Gateway Server 9 04a; Acquirer Server 9 03a);;
 and a customer's computing device (see, at least, KALGI: [51]: If the user is verified, the client may obtain security credentials (e.g., a hash code, a secure key, etc.), for example, retrieved from the client's memory, to launch the wallet application, and may instantiate the wallet application, e.g., 513.; [153]: CPU, data processor, mobile devices;  [261]: memory, processor, processor-issuable instructions for instantiating the wallet application), 
wherein each of said computing system hosting said retail website, said financial server, and said customer's computing device are separate entities  (see, at least, KALGI:  [62] and figure 7: In some embodiments, a user, e.g., 701a, may desire to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may communicate with a merchant/acquirer ("merchant") server, e.g., 703a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 702).; KALGI FIGURE 9a: User wallet Device 901b, Merchant/acquirer Server 9 03a, Pay Gateway Server 9 04a); KALGI  [29]: the customer may use an e-wallet app (e.g., provided by the EWCP as described with reference to FIGS. 13-19B) to pay for an item;  [34]: The mobile EWCP application may detect that the merchant's website uses an EWCP-supported protocol (see FIG. 5 for additional details regarding detecting merchant support for an EWCP-supported protocol), and may prompt the customer to use an E-Wallet to facilitate payment. In one embodiment, the E-Wallet may be a part of the mobile EWCP application; and KALGI figure 1: customer device 102b with web browser or e-Wallet App, Merchant server 104; E-Wallet Checkout Platform (ECP) Provider 106)),
said customer's computing device comprising: a memory for storing instructions (see, at least, KALGI: [51]: If the user is verified, the client may obtain security credentials (e.g., a hash code, a secure key, etc.), for example, retrieved from the client's memory, to launch the wallet application, and may instantiate the wallet application, e.g., 513.; [153]: CPU, data processor, mobile devices;  [261]: memory, processor, processor-issuable instructions for instantiating the wallet application);
 a communication capability (see, at least, KALGI:  [62]: The user may communicate with a merchant/acquirer ("merchant") server, e.g., 703a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 702).);
 and at least one processor to (see, at least, KALGI: [0153] The CPU comprises at least one high-speed data processor adequate to execute program components for executing user and/or system-generated requests; [153]: CPU, data processor, mobile devices;  [261]: memory, processor, processor-issuable instructions for instantiating the wallet application):
access  said retail website (see, at least, KALGI: example POST message following  [62]: “Host: www.merchant.com”;  [28]: "a customer 102a may wish to purchase a product and/or service 110 from a merchant 104 via a web browser (e.g., at the merchant's website). For example, the customer may be shopping online for an item at the merchant's website, via consumer device 102b.");
 launch a credit account native mobile application (credit account app)   (see, at least, KALGI:  [36]: the “Buy” button triggers the launch of an E-Wallet application and the application may be instantiated;  [47]: For example, the merchant's website may provide a webpage that facilitates payment (e.g., by instructing the user's mobile device to launch an EWCP (ELECTRONIC WALLET CHECKOUT PLATFORM) application upon recognizing an EWCP-supported protocol).; figure 3: web browser 310 and ECP App 312 on client device, e-wallet launch protocol message 320;  [40]: the customer may follow that link to obtain an installation file for the EWCP application. In another example, the merchant may provide a link to an Apple App Store and/or Android Market distributed application that the customer may follow to obtain the EWCP application.; [34]: The mobile EWCP application may detect that the merchant's website uses an EWCP-supported protocol (see FIG. 5 for additional details regarding detecting merchant support for an EWCP-supported protocol), and may prompt the customer to use an E-Wallet to facilitate payment. In one embodiment, the E-Wallet may be a part of the mobile EWCP application)),  
receive a log in to the credit account app  (see, at least, KALGI:  [51]: If the user is verified, the client may obtain security credentials (e.g., a hash code, a secure key, etc.), for example, retrieved from the client's memory, to launch the wallet application, and may instantiate the wallet application, e.g., 513.; [54]: The user's authentication information (e.g., login information for the EWCP) may be obtained ; [54]: The user's authentication information (e.g., login information for the EWCP) may be obtained;  [128]: the user supplied login credentials may allow EWCP to engage in interception parsing);
 receive a selection of an item to purchase at the retail website (see, at least, KALGI:  [28]: For example, the customer may be shopping online for an item at the merchant's website, via consumer device 102b;  [34]: customer may visit a merchant's website using a mobile device (e.g., a cell phone, a PDA, a tablet, and/or the like). The customer may wish to purchase two Micro SD cards at a price of $3.45 each. The customer may click the "Buy" button 208a to purchase these items; [62]: the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.;  [102]: A user may type in an item in the search field 1412 to search and/or add an item to a cart 1411; figure 14B, item 14 16: “added to Cart!”;  [117]: client may identify a product that the user desires to add to a shopping cart, e.g., 1485, and may add the user-selected product to a virtual shopping cart or wish list, e.g., 1486);
 request from the computing system hosting said retail website, information about said item, said information comprising purchase information for said item (see, at least, KALGI:  [62] and figure 7: In some embodiments, a user, e.g., 701a, may desire to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may communicate with a merchant/acquirer ("merchant") server, e.g., 703a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 702).); [62]: As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.);
 receive from the computing system hosting said retail website, said information about said item (see, at least, KALGI: [31]: "In some implementations, the wallet application may allow the user to shop within the inventories of merchants participating in the EWCP. For example, the inventories of the merchants may be provided within the wallet application for the user to make purchases. In some implementations, the wallet application may provide a virtual storefront for the user within the graphical user interface of the virtual wallet application. Thus, the user may be virtually injected into a store of the merchant participating in the EWCP's wallet application."; [62]: As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.);
 automatically provide, from the credit account app and to said financial server, a purchase authorization request for said item, said purchase authorization request including said information for said item (see, at least, KALGI:   [64]: "For example, the checkout data may be a HTML webpage that includes a protocol string 27 (e.g., a string starting with "ewalletcheckout://") to indicate that the merchant uses an EWCP-supported protocol, and may facilitate triggering the instantiation of an e-wallet checkout application"; [64]: " the merchant server may embed a URL specific to the transaction into the checkout data. In some embodiments, the alerts URL may further be embedded into optional level 3 data in card authorization requests, such as those discussed further below with reference to FIGS. 9-10. The URL may point to a webpage, data file, executable script, etc., stored on the merchant's server dedicated to the transaction that is the subject of the card authorization request. For example, the object pointed to by the URL may include details on the purchase transaction, e.g., products being purchased, purchase cost, time expiry, status of order processing, and/or the like. Thus, the merchant server may provide to the payment network the details of the transaction by passing the URL of the webpage to the payment network."; [71]: the card authorization request generated by the user device may be forwarded to a pay gateway server for routing to the appropriate payment network for payment processing),
 wherein each of said customer's computing device, said computing system hosting said retail website, and said financial server are separate entities (see, at least, KALGI:  [62] and figure 7: In some embodiments, a user, e.g., 701a, may desire to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may communicate with a merchant/acquirer ("merchant") server, e.g., 703a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 702).; KALGI FIGURE 9a: User wallet Device 901b, Merchant/acquirer Server 9 03a, Pay Gateway Server 9 04a); KALGI  [29]: the customer may use an e-wallet app (e.g., provided by the EWCP as described with reference to FIGS. 13-19B) to pay for an item;  [34]: The mobile EWCP application may detect that the merchant's website uses an EWCP-supported protocol (see FIG. 5 for additional details regarding detecting merchant support for an EWCP-supported protocol), and may prompt the customer to use an E-Wallet to facilitate payment. In one embodiment, the E-Wallet may be a part of the mobile EWCP application; and KALGI figure 1: customer device 102b with web browser or e-Wallet App, Merchant server 104; E-Wallet Checkout Platform (ECP) Provider 106));
 receive, at said credit account app and from the financial server, a payment card data and a purchase authorization information for said item (see, at least, KALGI:   [42]: "The EWCP provider may provide a payment selection request 330 to the client 308. In alternative embodiments, the merchant 304 may provide the payment selection request 330 to the client 308. The payment selection request may be used to determine the wallet and/or the payment method that the customer may wish to use to pay for the item. For example, the payment selection request may include lists of wallets and/or payment methods (e.g., credit cards, debit cards, gift cards, and/or the like) that the customer may use,"; [38]: " As illustrated in screen 231, the EWCP provider may provide a receipt 232 to the customer confirming the purchase transaction. The receipt may include item name 234, quantity purchased 236, item price 238, transaction authorization and/or verification code 240, payment information 242, and/or the like. The EWCP provider may also provide a payment confirmation to the merchant to confirm that the payment has been made.";  [64]: “In some embodiments, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like. In such messages, the payment network may provide the URL to the user device.”; figure 9A: Pay Gateway Server 9 04a; Acquirer Server 9 03a);
 sign, via said credit account app, said encrypted customer payload with a digital signature (see, at least, KALGI: [51]: For example, the client may challenge the user in a variety of ways. As non-limiting illustrative example, the user may be required to [...] provide a digital certificate,[...] for verification purposes, and/or the like. If the user is not verified, e.g., 512, option "No," the client may use an alternative payment scheme if available (see FIG. 4, 440).);  [178]: "The cryptographic component may employ cryptographic techniques such as, but not limited to: digital certificates (e.g., X.509 authentication framework), digital signatures, dual signatures, enveloping, password access protection, public key management, and/or the like");  
provide said encrypted customer payload with said digital signature from the credit account app to the retail website (see, at least, KALGI:  [47]: In FIG. 4, a user (e.g., a customer) may indicate that the user wants to purchase at item from a merchant at 405. The user may access a merchant site supporting the e-wallet checkout platform provided by the EWCP, e.g., 406. The user may then initiate a checkout procedure at the merchant site, e.g., 407. For example, the user may click a "Buy" button on the merchant's website,[...]. The merchant may request payment for the item from the buyer at 410. For example, the merchant's website may provide a webpage that facilitates payment (e.g., by instructing the user's mobile device to launch an EWCP application upon recognizing an EWCP-supported protocol);  [49]: If the user has and/or adds EWCP support, the merchant may obtain payment via EWCP at 435;  [62]: The client may generate a checkout request, e.g., 712, and provide the checkout request, e.g., 713, to the merchant server. For example, the client may provide a (Secure) Hypertext Transfer Protocol ("HTTP(S)") POST message including the product details for the merchant server in the form of data formatted according to the eXtensible Markup Language ("XML"); [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”);  [51]: For example, the client may challenge the user in a variety of ways. As non-limiting illustrative example, the user may be required to [...] provide a digital certificate,[...] for verification purposes, and/or the like. If the user is not verified, e.g., 512, option "No," the client may use an alternative payment scheme if available (see FIG. 4, 440).; [178]: "The cryptographic component may employ cryptographic techniques such as, but not limited to: digital certificates (e.g., X.509 authentication framework), digital signatures, dual signatures, enveloping, password access protection, public key management, and/or the like") );
KALGI does not expressly disclose the following limitations, which BANSAL however, teaches:
validate, at said retail website, said digital signature (see, at least, BANSAL:  [45]: Where the confirmation data 168 is sent server-to-server and includes a token 140A, the confirmation data 168 may include a token signature identifying the transaction and its contents. Block 306 may include instructions for the e-commerce enabler system to use this signature to validate the caller of a particular request 166.); 
decrypt, at said retail website, said encrypted customer payload  (see, at least, BANSAL:  [10]: "The merchant e-commerce computer system may then decrypt at least a portion of the payment payload data to complete the payment transaction between the computing device and the merchant e-commerce computer system."); 
complete, at said retail website, a purchase of said item with said information provided in said decrypted customer payload  (see, at least, BANSAL:  [10]: "The merchant e-commerce computer system may then decrypt at least a portion of the payment payload data to complete the payment transaction between the computing device and the merchant e-commerce computer system."); 
and automatically utilize, at said retail website, said shipping address for said customer in said decrypted customer payload as a delivery address for said purchased item (see, at least, BANSAL: [0036]: The payload data 132A may include various information for the merchant e-commerce computer system 104 to complete the transaction initiated by the consumer at the account holder computer system 103. For example, the payload data 132A may include [...] encrypted payment data. The encrypted payment data may include account holder data 120A (e.g., name, email address, mobile number, URLs to consumer's image, age, gender, etc.), payment instrument information (e.g., cardholder name, PAN, expiration date, CVV2) or token information (token, token expiration information, cryptogram info, etc.), billing information (Name on Card, Billing Address—line 1, line 2, City, State, ZIP, Country, etc.), shipping information (e.g., Name to Ship to, Shipping Address—line 1, line 2, City, State, ZIP, Country, Type of Shipping Location, Notes for the courier, etc.), [...]. In some embodiments, the instructions to create the payload data at block 504 may also include tokenizing the payload data 132A or portions of the payload data 132A.;  [52]: " At block 762, a payment application 164 may access the website 158 to perform an e-commerce transaction. At block 764, the method 760 may execute instructions to pay for merchant's goods/services using the wallet application 170 that is linked to the e-commerce enabler system 108. At block 766, the method 760 may execute instructions to provide or receive payment data from the account holder computer system 103. In some embodiments, the payment data includes account holder data 120A including a PAN, expiration date, etc., billing and shipping address etc. [...] At block 776, the method 760 may then cause the partner to initiate a request for payload data 140A to the e-commerce enabler system 108 and, upon receipt by the partner, decrypt at least a portion of the payload data 140. [...] The payment network system may then pass the required fields to the partner as part of the authorization response with standard data elements. At block 780, the partner may update the e-commerce enabler system 108 on the status of the payment and order").  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system/method of KALGI, which discloses an electronic wallet checkout platform for consumer purchases (KALGI [27]) with the technique of BANSAL, which describes technology for completing payment transactions (BANSAL abstract)), in order to securely facilitate payments  (BANSAL [2]).
Regarding claim(s) 11,
The combination of KALGI and BANSAL teaches the limitations of claim 10, as shown, herein.
KALGI further discloses:
wherein said at least one processor of said customer's computing device is further to: receive said selection of said item to purchase at said retail website when said item is placed in a shopping cart of the retail website (see, at least, KALGI:  [62]: the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.;  [102]: A user may type in an item in the search field 1412 to search and/or add an item to a cart 1411; figure 14B, item 14 16: “added to Cart!”;  [117]: client may identify a product that the user desires to add to a shopping cart, e.g., 1485, and may add the user-selected product to a virtual shopping cart or wish list, e.g., 1486);
Regarding claim(s) 12,
The combination of KALGI and BANSAL teaches the limitations of claim 10, as shown, herein.
KALGI further discloses:
wherein said at least one processor of said customer's computing device is further to enable a one click feature that allows the customer to login to the credit account app without requiring additional credentials (see, at least, KALGI:  [35]: the “Buy” button may facilitate a single click purchase using a default payment method; subsequent selections of “Buy” or Authorize” buttons may use default settings; upon clicking the “buy” button, the default payment method may be used; [0056]: A determination may be made at 532 whether a default payment method has been specified by the user; [0059]: The selected payment method may be used to obtain payment for the item being purchased; the user may not have to enter additional information to use the selected payment method).  
Regarding claim(s) 16,
The combination of KALGI and BANSAL teaches the limitations of claim 10, as shown, herein.
KALGI further discloses:
wherein said at least one processor of said customer's computing device is  further to:   determine, at said financial server, a cost of the item  is higher  than a present credit amount available to said customer (see, at least, KALGI:   [78]: In some embodiments, on obtaining the user account(s) data, e.g., 928, the issuer server may determine whether the user can pay for the transaction using funds available in the account, 929; the issuer server may determine whether the user has a sufficient balance, remaining in the account, sufficient credit associated with the account, and/or the like. [78]: if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction);
 and provide an indication on a display of said customer's computing device, the indication identifying a discrepancy between the cost of the item ' and a present credit amount available to said customer.    (see, at least, KALGI:   [62]: The user may communicate with a merchant/acquirer ("merchant") server, e.g., 703a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 702);  [78]: In some embodiments, on obtaining the user account(s) data, e.g., 928, the issuer server may determine whether the user can pay for the transaction using funds available in the account, 929; the issuer server may determine whether the user has a sufficient balance, remaining in the account, sufficient credit associated with the account, and/or the like. [78]: if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction).  
Regarding claim(s) 24,
The combination of KALGI and BANSAL teaches the limitations of claim 10, as shown, herein.
KALGI further discloses:
wherein the at least one processor of the customer's computing device is further to: provide from said credit account app, at least one available reward to the customer, the at least one available reward applicable to the purchase (see, at least, KALGI: figure 15a and  [118]: The user may select the funds tab 1516 to select one or more forms of payment 1517, which may include various credit, debit, gift, rewards and/or prepaid cards. The user may also have the option of paying, wholly or in part, with reward points.;  [0127]: With reference to FIG. 15E, in one embodiment, the offers tab 1551 may provide real-time offers that are relevant to items in a user's cart for selection by the user.  The user may select one or more offers from the list of applicable offers 1552 for redemption; [0118]: With reference to FIG. 15A, in one embodiment, the wallet mobile application may provide a user with a number of options for paying for a transaction via the wallet mode 1510. The amount may be the amount payable and the currency may include [...] virtual currencies such as reward points.; [71]: “For example, in some embodiments, the card authorization request may include at least a session ID for the user's shopping session with the merchant. The session ID may be utilized by any component and/or entity having the appropriate access authority to access a secure site on the merchant server to obtain alerts, reminders, and/or other data about the transaction(s) within that shopping session between the user and the merchant.”;  figure 2 and [37]:” merchants may also specify [...] rewards, discounts, bonus items, and/or the like associated with using various payment methods. For example, a merchant may specify that using the merchant's gift card gives an additional 2% discount off the price of the order. The customer may also add additional payment methods if desired. [...] The merchant may also specify rewards, discounts, bonus items, and/or the like associated with signing up for and/or adding the preferred payment method to the wallet. Upon selecting a payment method (e.g., 222a), the customer may use the "Complete the purchase . . . " button 224 to submit payment information”; [0034]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP [Electronic Wallet Checkout Platform] application [...]”.);
 and  integrate the at least one available reward into the encrypted customer payload  (see, at least, KALGI:  [27]: The EWCP (ELECTRONIC WALLET CHECKOUT PLATFORM) externalizes the checkout and/or payment flow from the web based, merchant driven model. Using the EWCP, the customer may engage in a purchase transaction via a secure platform [...];  [34]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP application in one embodiment of the EWCP.; [034]: the E-Wallet may be a part of the mobile EWCP application; [49]: If the user has EWCP support, the merchant may obtain payment via EWCP at 435.  [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”).  
Regarding claim(s) 17,
KALGI discloses:
A non-transitory computer-readable medium for storing instructions, the instructions comprising: one or more instructions (see, at least, KALGI:  [148]: These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 2029 (e.g., registers, cache memory, random access memory, etc.)  
which ,when executed by one or more processors of a customer's mobile device (see, at least, KALGI: [153]: CPU, data processor, mobile devices;  [261]: memory, processor, processor-issuable instructions for instantiating the wallet application), 
cause one or more processors to: access a retail website hosted by a second computing device (see, at least, KALGI: [0028] FIG. 1 shows an exemplary e-wallet checkout platform usage scenario; In FIG. 1, a customer 102a may wish to purchase a product and/or service 110 from a merchant 104 via a web browser (e.g., at the merchant's website); the customer may be shopping online for an item at the merchant's website, via consumer device 102; see figure 3 “Client 3 08” and “Merchant 3 04” devices and figure 3, item 3 00: “Merchant provides checkout web page”);
launch a credit account native mobile application (credit account app) (see, at least, KALGI:   [48]: “the user may add EWCP support by installing a mobile EWCP application.”; [145]: “app executing on the user's device”; figure 15a and  [118]: The user may select the funds tab 1516 to select one or more forms of payment 1517, which may include various credit, debit, gift, rewards and/or prepaid cards. The user may also have the option of paying, wholly or in part, with reward points);
 receive credentials to log into the credit account app (see, at least, KALGI:  [51]: If the user is verified, the client may obtain security credentials (e.g., a hash code, a secure key, etc.), for example, retrieved from the client's memory, to launch the wallet application, and may instantiate the wallet application, e.g., 513.; [54]: The user's authentication information (e.g., login information for the EWCP) may be obtained ; [54]: The user's authentication information (e.g., login information for the EWCP) may be obtained;  [128]: the user supplied login credentials may allow EWCP to engage in interception parsing);
 log in to the credit account app (see, at least, KALGI:  [51]: If the user is verified, the client may obtain security credentials (e.g., a hash code, a secure key, etc.), for example, retrieved from the client's memory, to launch the wallet application, and may instantiate the wallet application, e.g., 513.; [54]: The user's authentication information (e.g., login information for the EWCP) may be obtained ; [54]: The user's authentication information (e.g., login information for the EWCP) may be obtained;  [128]: the user supplied login credentials may allow EWCP to engage in interception parsing);
  receive an indication from said second computing device that a customer is adding an item has been added to a shopping cart (see, at least, KALGI:  [62]: the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.;  [102]: A user may type in an item in the search field 1412 to search and/or add an item to a cart 1411; figure 14B, item 14 16: “added to Cart!”;  [117]: client may identify a product that the user desires to add to a shopping cart, e.g., 1485, and may add the user-selected product to a virtual shopping cart or wish list, e.g., 1486;  [142]:  In some implementations, the EWCP may provide offers based on the user's prior behavior, demographics, current location, current cart selection or purchase items, and/or the like.);
provide a request to said second computing device for  information about said item (see, at least, KALGI: figure 2: Web Store, “Item name” Micro SD”, Item quantity, Item price 3.45, “Visa”, “Authorize”;  [31]: "In some implementations, the wallet application may allow the user to shop within the inventories of merchants participating in the EWCP. For example, the inventories of the merchants may be provided within the wallet application for the user to make purchases. In some implementations, the wallet application may provide a virtual storefront for the user within the graphical user interface of the virtual wallet application. Thus, the user may be virtually injected into a store of the merchant participating in the EWCP's wallet application."; [41]: The application payment request may be used to provide information regarding the merchant, the item, the customer, and/or the like to the EWCP provider to facilitate payment to the merchant. For example, the application payment request may identify the unique ID and/or description of the item being purchased;  [47]: "For example, the merchant's website may provide a webpage that facilitates payment (e.g., by instructing the user's mobile device to launch an EWCP application upon recognizing an EWCP-supported protocol). In another example, an EWCP application (e.g., used by the user to take a picture of the barcode) may provide a payment page upon recognizing an EWCP-supported barcode.";  [62]: As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.);
 receive from the second computing device said information about said item (see, at least, KALGI: figure 2: Web Store, “Item name” Micro SD”, Item quantity, Item price 3.45, “Visa”, “Authorize”;  [31]: "In some implementations, the wallet application may allow the user to shop within the inventories of merchants participating in the EWCP. For example, the inventories of the merchants may be provided within the wallet application for the user to make purchases. In some implementations, the wallet application may provide a virtual storefront for the user within the graphical user interface of the virtual wallet application. Thus, the user may be virtually injected into a store of the merchant participating in the EWCP's wallet application."; [41]: The application payment request may be used to provide information regarding the merchant, the item, the customer, and/or the like to the EWCP provider to facilitate payment to the merchant. For example, the application payment request may identify the unique ID and/or description of the item being purchased;  [47]: "For example, the merchant's website may provide a webpage that facilitates payment (e.g., by instructing the user's mobile device to launch an EWCP application upon recognizing an EWCP-supported protocol). In another example, an EWCP application (e.g., used by the user to take a picture of the barcode) may provide a payment page upon recognizing an EWCP-supported barcode.";  [62]: As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart;   [142]:  In some implementations, the EWCP may provide offers based on the user's prior behavior, demographics, current location, current cart selection or purchase items, and/or the like.);.);
 automatically provide, to a credit account server, a purchase authorization request  for said item, said purchase authorization request including said item information (see, at least, KALGI:   [64]: "For example, the checkout data may be a HTML webpage that includes a protocol string 27 (e.g., a string starting with "ewalletcheckout://") to indicate that the merchant uses an EWCP-supported protocol, and may facilitate triggering the instantiation of an e-wallet checkout application"; [64]: " the merchant server may embed a URL specific to the transaction into the checkout data. In some embodiments, the alerts URL may further be embedded into optional level 3 data in card authorization requests, such as those discussed further below with reference to FIGS. 9-10. The URL may point to a webpage, data file, executable script, etc., stored on the merchant's server dedicated to the transaction that is the subject of the card authorization request. For example, the object pointed to by the URL may include details on the purchase transaction, e.g., products being purchased, purchase cost, time expiry, status of order processing, and/or the like. Thus, the merchant server may provide to the payment network the details of the transaction by passing the URL of the webpage to the payment network."; [71]: the card authorization request generated by the user device may be forwarded to a pay gateway server for routing to the appropriate payment network for payment processing),
 wherein each of said customer's mobile device, said second computing device, and said credit account server are separate entities (see, at least, KALGI:  [62] and figure 7: In some embodiments, a user, e.g., 701a, may desire to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may communicate with a merchant/acquirer ("merchant") server, e.g., 703a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 702).; KALGI FIGURE 9a: User wallet Device 901b, Merchant/acquirer Server 9 03a, Pay Gateway Server 9 04a); KALGI  [29]: the customer may use an e-wallet app (e.g., provided by the EWCP as described with reference to FIGS. 13-19B) to pay for an item;  [34]: The mobile EWCP application may detect that the merchant's website uses an EWCP-supported protocol (see FIG. 5 for additional details regarding detecting merchant support for an EWCP-supported protocol), and may prompt the customer to use an E-Wallet to facilitate payment. In one embodiment, the E-Wallet may be a part of the mobile EWCP application; and KALGI figure 1: customer device 102b with web browser or e-Wallet App, Merchant server 104; E-Wallet Checkout Platform (ECP) Provider 106)));
 receive, from the credit account server, a payment card data and a purchase authorization information for said item (see, at least, KALGI:  [64]: “In some embodiments, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like. In such messages, the payment network may provide the URL to the user device.”; figure 9A: Pay Gateway Server 9 04a; Acquirer Server 9 03a; [42]: "The EWCP provider may provide a payment selection request 330 to the client 308. In alternative embodiments, the merchant 304 may provide the payment selection request 330 to the client 308. The payment selection request may be used to determine the wallet and/or the payment method that the customer may wish to use to pay for the item. For example, the payment selection request may include lists of wallets and/or payment methods (e.g., credit cards, debit cards, gift cards, and/or the like) that the customer may use,"; [38]: " As illustrated in screen 231, the EWCP provider may provide a receipt 232 to the customer confirming the purchase transaction. The receipt may include [...] payment information 242, and/or the like. The EWCP provider may also provide a payment confirmation to the merchant to confirm that the payment has been made.")  
generate, an encrypted customer payload (see, at least, KALGI: [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”; [186]: "the EWCP server employs a cryptographic server to encrypt and decrypt communications. The EWCP component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. Most frequently, the EWCP component communicates with the EWCP database, operating systems, other program components, and/or the like. The EWCP may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.) 
[...]
said purchase authorization information for said item (see, at least, KALGI:  [185]: the EWCP component 2035 takes inputs (e.g., customer purchase request 305; checkout request 711, product data 715; wallet access input 911, transaction authorization input 914; payment gateway address 918; payment network address 922; issuer server address(es) 925; funds authorization request(s) 926; user(s) account(s) data 928; batch data 1112, payment network address 1116; issuer server address(es) 1124; individual payment request 1125; payment ledger, merchant account data 1131; and/or the like) etc., and transforms the inputs via various components [...], into outputs (e.g., customer purchase response 350; payment confirmation 340; checkout request message 713; checkout data 717; card authorization request 916, 923; funds authorization response(s) 930; transaction authorization response 932; batch append data 934; purchase receipt 935; batch clearance request 1114; batch payment request 1118; transaction data 1120; individual payment confirmation 1128, 1129; updated payment ledger, merchant account data 1133; and/or the like), 
[...]
sign said encrypted customer payload with a digital signature  (see, at least, KALGI: [51]: For example, the client may challenge the user in a variety of ways. As non-limiting illustrative example, the user may be required to [...] provide a digital certificate,[...] for verification purposes, and/or the like. If the user is not verified, e.g., 512, option "No," the client may use an alternative payment scheme if available (see FIG. 4, 440).);  [178]: "The cryptographic component may employ cryptographic techniques such as, but not limited to: digital certificates (e.g., X.509 authentication framework), digital signatures, dual signatures, enveloping, password access protection, public key management, and/or the like");
 and provide said encrypted customer payload  from the credit account app to the retail website hosted by said second computing device wherein said encrypted customer payload includes enough information for said retail website to automatically complete a shipping information and a purchase of said item. (see, at least, KALGI:  [47]: In FIG. 4, a user (e.g., a customer) may indicate that the user wants to purchase at item from a merchant at 405. The user may access a merchant site supporting the e-wallet checkout platform provided by the EWCP, e.g., 406. The user may then initiate a checkout procedure at the merchant site, e.g., 407. For example, the user may click a "Buy" button on the merchant's website,[...]. The merchant may request payment for the item from the buyer at 410. For example, the merchant's website may provide a webpage that facilitates payment (e.g., by instructing the user's mobile device to launch an EWCP application upon recognizing an EWCP-supported protocol);  [49]: If the user has and/or adds EWCP support, the merchant may obtain payment via EWCP at 435;  [62]: The client may generate a checkout request, e.g., 712, and provide the checkout request, e.g., 713, to the merchant server. For example, the client may provide a (Secure) Hypertext Transfer Protocol ("HTTP(S)") POST message including the product details for the merchant server in the form of data formatted according to the eXtensible Markup Language ("XML"); [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”).  
KALGI does not expressly disclose the following limitations, which BANSAL however, teaches:
comprising said payment card data (see, at least, BANSAL: [0036]: Upon receiving the request, the enabler module 124 may execute instructions to create the payload data 132A at block 504. The payload data 132A may include various information for the merchant e-commerce computer system 104 to complete the transaction initiated by the consumer at the account holder computer system 103. For example, the payload data 132A may include a creation time stamp and encrypted payment data. The encrypted payment data may include account holder data 120A (e.g., name, email address, mobile number, URLs to consumer's image, age, gender, etc.), payment instrument information (e.g., cardholder name, PAN, expiration date, CVV2) or token information (token, token expiration information, cryptogram info, etc.), billing information (Name on Card, Billing Address—line 1, line 2, City, State, ZIP, Country, etc.), [...]), 
[...]
a session key (see, at least, KALGI:  [71]: the card authorization request may include at least a session ID for the user's shopping session with the merchant. The session ID may be utilized by any component and/or entity having the appropriate access authority to access a secure site on the merchant server to obtain alerts, reminders, and/or other data about the transaction(s) within that shopping session between the user and the merchant.), 
and a shipping address for a customer; (see, at least, BANSAL: [0036]: Upon receiving the request, the enabler module 124 may execute instructions to create the payload data 132A at block 504. The payload data 132A may include various information for the merchant e-commerce computer system 104 to complete the transaction initiated by the consumer at the account holder computer system 103. For example, the payload data 132A may include a creation time stamp and encrypted payment data. The encrypted payment data may include account holder data 120A (e.g., name, email address, mobile number, URLs to consumer's image, age, gender, etc.), payment instrument information (e.g., cardholder name, PAN, expiration date, CVV2) or token information (token, token expiration information, cryptogram info, etc.), billing information (Name on Card, Billing Address—line 1, line 2, City, State, ZIP, Country, etc.), shipping information (e.g., Name to Ship to, Shipping Address—line 1, line 2, City, State, ZIP, Country, Type of Shipping Location, Notes for the courier, etc.), [...]. In some embodiments, the instructions to create the payload data at block 504 may also include tokenizing the payload data 132A or portions of the payload data 132A.);
[...]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system/method of KALGI, which discloses an electronic wallet checkout platform for consumer purchases (KALGI [27]) with the technique of BANSAL, which describes technology for completing payment transactions (BANSAL abstract)), in order to securely facilitate payments  (BANSAL [2]).
Regarding claim(s) 26,
The combination of KALGI and BANSAL teaches the limitations of claim 17, as shown, herein.
KALGI further discloses:
where the instructions further comprise: one or more instructions which, when executed by said one or more processors of said customer's mobile device, cause said one or more processors to: provide from said credit account app, at least one available reward, the at least one available reward applicable to the purchase (see, at least, KALGI: figure 15a and  [118]: The user may select the funds tab 1516 to select one or more forms of payment 1517, which may include various credit, debit, gift, rewards and/or prepaid cards. The user may also have the option of paying, wholly or in part, with reward points.;  [0127]: With reference to FIG. 15E, in one embodiment, the offers tab 1551 may provide real-time offers that are relevant to items in a user's cart for selection by the user.  The user may select one or more offers from the list of applicable offers 1552 for redemption; [0118]: With reference to FIG. 15A, in one embodiment, the wallet mobile application may provide a user with a number of options for paying for a transaction via the wallet mode 1510. The amount may be the amount payable and the currency may include [...] virtual currencies such as reward points.; [71]: “For example, in some embodiments, the card authorization request may include at least a session ID for the user's shopping session with the merchant. The session ID may be utilized by any component and/or entity having the appropriate access authority to access a secure site on the merchant server to obtain alerts, reminders, and/or other data about the transaction(s) within that shopping session between the user and the merchant.”;  figure 2 and [37]:” merchants may also specify [...] rewards, discounts, bonus items, and/or the like associated with using various payment methods. For example, a merchant may specify that using the merchant's gift card gives an additional 2% discount off the price of the order. The customer may also add additional payment methods if desired. [...] The merchant may also specify rewards, discounts, bonus items, and/or the like associated with signing up for and/or adding the preferred payment method to the wallet. Upon selecting a payment method (e.g., 222a), the customer may use the "Complete the purchase . . . " button 224 to submit payment information”; [0034]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP [Electronic Wallet Checkout Platform] application [...]”.);
 and integrate the at least one available reward into the encrypted customer payload  (see, at least, KALGI:  [27]: The EWCP (ELECTRONIC WALLET CHECKOUT PLATFORM) externalizes the checkout and/or payment flow from the web based, merchant driven model. Using the EWCP, the customer may engage in a purchase transaction via a secure platform [...];  [34]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP application in one embodiment of the EWCP.; [034]: the E-Wallet may be a part of the mobile EWCP application; [49]: If the user has EWCP support, the merchant may obtain payment via EWCP at 435.  [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KALGI in view of BANSAL in further view of US 20150220914 A1 to Purves, T. et al. (“PURVES”).
Regarding claim 6,
The combination of KALGI and BANSAL teaches the limitations of claim 1, as shown, herein.
Although KALGI discloses at [89] providing card account details of the user, KALGI does not expressly disclose the following limitations, which PURVES, however, teaches:
. (Currently Amended) The method of Claim 1 further comprising: automatically providing a real-time account information, including any changes to an account number due to an account number update,  in said purchase  authorization information [[is]] provided to said credit account app on the customer's computing device from said financial server  (see, at least, PURVES:  [0084] In some embodiments, the EWM (ELECTRONIC WALLET MANAGEMENT APPARATUSES, METHODS AND SYSTEMS) can enable the payment account issuer to update various parts of a reference transaction link without the intervention of the consumer. For example, the payment account issuer can automatically issue a new account number and update any references using that payment account. Additionally, a payment account issuer may change a consumer's account type (i.e. from `Gold` to `Platinum`) and associate the updated account type with the reference transaction link.;  [80]:  the EWM may allow the customer to link their virtual wallet to a merchant using reference aliases that are not permanently linked to a single payment account or method. In doing so, a consumer's accounts may change over time without breaking the persistent reference links that have been created to various merchants.;  [126]: a bidirectional link may be established between the services (e.g., issuers, merchants, etc.; hereinafter "merchant") and the wallet; the bi-directional link may facilitate, for example, updating of card information (e.g., expire date, new identifier, increased spending limit, and/or the like) from the issuer to the corresponding card slot in the wallet, and from the wallet to the merchant; [0185] and Table following  [0185]: data stored for processing includes “Account Number” (described as “PAN Number of the Cardholder”) and “Replaced Account Number”/”Old Account Number”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of KALGI and BANSAL, which teaches an electronic wallet checkout platform for consumer purchases (KALGI [27]) and describes technology for completing payment transactions (BANSAL abstract) with the teachings of PURVES, which teaches using mobile devices to conduct payment transactions at merchant locations, remote locations, and person to person transactions (PURVES abstract) in order enable higher transaction clearance rates for consumers, merchants and payment account issuers (PURVES [84]) and solve for a usability friction for both merchants and consumers of having to authenticate twice, once to a merchant and once to wallet provider in order to conduct a wallet ecommerce transaction (PURVES [89]).


Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KALGI in view of BANSAL in further view of US 20120265681 A1 to Ross, E. S. (“ROSS”) in further view of US 20150088629 to Dubey; S. et al (“DUBEY”).
Regarding claim(s) 21,
The combination of KALGI and BANSAL teaches the limitations of claim 1, as shown, herein.
KALGI further discloses:
further comprising: determining, at said financial server, a cost of the item is higher  than a customer's present available credit (see, at least, KALGI:   [78]: In some embodiments, on obtaining the user account(s) data, e.g., 928, the issuer server may determine whether the user can pay for the transaction using funds available in the account, 929; the issuer server may determine whether the user has a sufficient balance, remaining in the account, sufficient credit associated with the account, and/or the like. [78]: if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction);
KALGI and BANSAL do not expressly disclose the following limitations, which ROSS however, teaches:
 automatically performing a credit reevaluation at said financial server  (see, at least, ROSS  [21]: the apparatus is further configured to determine that the credit account is eligible for a credit limit increase; figure 4A: mobile device 440 with Mobile Banking Application 447; figure g: mobile phone 603 with mobile wallet 602);
 receiving at said customer's computing device, said purchase authorization information from said financial server, when said customer qualifies for a credit limit increase (see, at least, ROSS:   [0010] In still other embodiments, another method is provided that includes: (a) receiving an authorization request associated with a transaction, where the credit account used has a credit limit; (b) determining that the account does not have available credit sufficient to cover the transaction; (c) prompting, during the transaction, the holder to consent to a credit limit increase, where the prompting occurs after the determining that the account does not have sufficient available credit; (d) receiving, during the transaction, the holder's consent to the credit limit increase; and (e) increasing the credit limit such that the account has available credit sufficient to cover the transaction, where the increasing the credit limit is based at least partially on the receiving the holder's consent.;  [4]: Also, in some embodiments, the credit limit is increased automatically (e.g., by an apparatus), dynamically, in real time, and/or during the transaction);
 receiving at said customer's computing device, a denial from said financial server when said customer does not qualify for said credit limit increase (see, at least, ROSS: [0061]: However, if the apparatus having the process flow 200 determines that the account does not have sufficient available credit to cover the transaction, then the apparatus is determines whether the credit account (and/or customer) is eligible for a credit limit increase, as represented by block 250. If the customer is not eligible, then the apparatus (and/or the transaction machine) declines the authorization request and/or otherwise declines, cancels, aborts, and/or rejects the transaction, as represented by block 255.);
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of KALGI and BANSAL, which teaches an electronic wallet checkout platform for consumer purchases (KALGI [27]) and describes technology for completing payment transactions (BANSAL abstract) with the technique of ROSS, which discloses methods and apparatuses for dynamically increasing a credit limit associated with a credit account (ROSS abstract)  in order help customers manage their finances in ways that avoid or reduce unexpected or unwanted outcomes associated with mismanaging or forgetting about customers multiple financial accounts (ROSS [0001]).
KALGI and BANSAL do not expressly disclose the following limitations, which DUBEY however, teaches:
upon receiving of said denial, automatically requesting from said retail website a different item similar to said item, wherein said different item is within the customer's present available credit (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware; figure 2b item 212 showing notice that states, in part, “[...] declined due to insufficient funds. We have updated your selection to a lower cost package”);
 receiving from said retail website said different item (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware; figure 2b item 212 showing “Payment failed” notice that states, in part, “[...] declined due to insufficient funds. We have updated your selection to a lower cost package”);
 and presenting, at a display of customer's computing device, said different item as a purchase option along with said denial (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware; figure 2b item 212 showing “Payment failed” notice that states, in part, “[...] declined due to insufficient funds. We have updated your selection to a lower cost package”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of KALGI and BANSAL, which teaches an electronic wallet checkout platform for consumer purchases (KALGI [27]) and describes technology for completing payment transactions (BANSAL abstract)  with the teachings of DUBEY in order to “captur[e] the opportunity that another payment request might be successful if the other payment request is made for a lower price”. (DUBEY [10]).
Regarding claim(s) 23,
The combination of KALGI and BANSAL teaches the limitations of claim 10, as shown, herein.
KALGI further discloses:
 wherein the at least one processor of the customer's computing device is further to: determine a cost  of the item is higher  than a customer's present available credit  (see, at least, KALGI: [78]: In some embodiments, on obtaining the user account(s) data, e.g., 928, the issuer server may determine whether the user can pay for the transaction using funds available in the account, 929; the issuer server may determine whether the user has a sufficient balance, remaining in the account, sufficient credit associated with the account, and/or the like. [78]: if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction);
[...]
KALGI does not expressly disclose the following limitations, which ROSS however, teaches:
 automatically request a credit reevaluation from said financial server  (see, at least, ROSS  [21]: the apparatus is further configured to determine that the credit account is eligible for a credit limit increase; figure 4A: mobile device 440 with Mobile Banking Application 447; figure g: mobile phone 603 with mobile wallet 602);
 receive said purchase authorization information from said financial server, when said customer qualifies for a credit limit increase (see, at least, ROSS:   [0010] In still other embodiments, another method is provided that includes: (a) receiving an authorization request associated with a transaction, where the credit account used has a credit limit; (b) determining that the account does not have available credit sufficient to cover the transaction; (c) prompting, during the transaction, the holder to consent to a credit limit increase, where the prompting occurs after the determining that the account does not have sufficient available credit; (d) receiving, during the transaction, the holder's consent to the credit limit increase; and (e) increasing the credit limit such that the account has available credit sufficient to cover the transaction, where the increasing the credit limit is based at least partially on the receiving the holder's consent.;  [4]: Also, in some embodiments, the credit limit is increased automatically (e.g., by an apparatus), dynamically, in real time, and/or during the transaction);
 receive a denial from said financial server when said customer does not qualify for said credit limit increase (see, at least, ROSS: [0061]: However, if the apparatus having the process flow 200 determines that the account does not have sufficient available credit to cover the transaction, then the apparatus is determines whether the credit account (and/or customer) is eligible for a credit limit increase, as represented by block 250. If the customer is not eligible, then the apparatus (and/or the transaction machine) declines the authorization request and/or otherwise declines, cancels, aborts, and/or rejects the transaction, as represented by block 255.);
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of KALGI and BANSAL, which teaches an electronic wallet checkout platform for consumer purchases (KALGI [27]) and describes technology for completing payment transactions (BANSAL abstract) with the technique of ROSS, which discloses methods and apparatuses for dynamically increasing a credit limit associated with a credit account (ROSS abstract)  in order help customers manage their finances in ways that avoid or reduce unexpected or unwanted outcomes associated with mismanaging or forgetting about customers multiple financial accounts (ROSS [0001]).
KALGI and BANSAL do not expressly disclose the following limitations, which DUBEY however, teaches:
 upon receipt of said denial, automatically request from said retail website a different item similar to said item, wherein said different item is within the customer's present available credit (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware; figure 2b item 212 showing “Payment failed” notice that states, in part, “[...] declined due to insufficient funds. We have updated your selection to a lower cost package”);
 receive from said retail website said different item (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware);
 and present a display of said different item as a purchase option along with said denial (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware; figure 2b item 212 showing a display screen with “Payment failed” notice that states, in part, “[...] declined due to insufficient funds. We have updated your selection to a lower cost package”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of KALGI and BANSAL, which teaches an electronic wallet checkout platform for consumer purchases (KALGI [27]) and describes technology for completing payment transactions (BANSAL abstract)  with the teachings of DUBEY in order to “captur[e] the opportunity that another payment request might be successful if the other payment request is made for a lower price”. (DUBEY [10]).
Regarding claim(s) 25,
The combination of KALGI and BANSAL teaches the limitations of claim 17, as shown, herein.
KALGI further discloses:
 where the instruction further comprise (see, at least, KALGI: [153]: CPU, data processor, mobile devices;  [261]: memory, processor, processor-issuable instructions for instantiating the wallet application): 
one or more instructions which, when executed by said one or more processors of said customer's mobile device, cause said one or more processors to: determine, at said credit account server, a cost of the item is higher than a customer's present available credit  (see, at least, KALGI: [153]: CPU, data processor, mobile devices;  [261]: memory, processor, processor-issuable instructions for instantiating the wallet application;   [78]: In some embodiments, on obtaining the user account(s) data, e.g., 928, the issuer server may determine whether the user can pay for the transaction using funds available in the account, 929; the issuer server may determine whether the user has a sufficient balance, remaining in the account, sufficient credit associated with the account, and/or the like. [78]: if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction);
KALGI does not expressly disclose the following limitations, which ROSS however, teaches:
automatically perform a credit reevaluation at said credit account server  (see, at least, ROSS  [21]: the apparatus is further configured to determine that the credit account is eligible for a credit limit increase; figure 4A: mobile device 440 with Mobile Banking Application 447; figure g: mobile phone 603 with mobile wallet 602);
 receive at said customer's mobile device, said purchase authorization information from said credit account server, when said customer qualifies for a credit limit increase (see, at least, ROSS:   [0010] In still other embodiments, another method is provided that includes: (a) receiving an authorization request associated with a transaction, where the credit account used has a credit limit; (b) determining that the account does not have available credit sufficient to cover the transaction; (c) prompting, during the transaction, the holder to consent to a credit limit increase, where the prompting occurs after the determining that the account does not have sufficient available credit; (d) receiving, during the transaction, the holder's consent to the credit limit increase; and (e) increasing the credit limit such that the account has available credit sufficient to cover the transaction, where the increasing the credit limit is based at least partially on the receiving the holder's consent.;  [4]: Also, in some embodiments, the credit limit is increased automatically (e.g., by an apparatus), dynamically, in real time, and/or during the transaction);
 receive at said customer's mobile device, a denial from said credit account server when said customer does not qualify for said credit limit increase (see, at least, ROSS: [0061]: However, if the apparatus having the process flow 200 determines that the account does not have sufficient available credit to cover the transaction, then the apparatus is determines whether the credit account (and/or customer) is eligible for a credit limit increase, as represented by block 250. If the customer is not eligible, then the apparatus (and/or the transaction machine) declines the authorization request and/or otherwise declines, cancels, aborts, and/or rejects the transaction, as represented by block 255.);
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of KALGI and BANSAL, which teaches an electronic wallet checkout platform for consumer purchases (KALGI [27]) and describes technology for completing payment transactions (BANSAL abstract) with the technique of ROSS, which discloses methods and apparatuses for dynamically increasing a credit limit associated with a credit account (ROSS abstract)  in order help customers manage their finances in ways that avoid or reduce unexpected or unwanted outcomes associated with mismanaging or forgetting about customers multiple financial accounts (ROSS [0001]).
KALGI does not expressly disclose the following limitations, which DUBEY however, teaches:
upon receipt of said denial, automatically request from said retail website a different item similar to said item, wherein said different item is within the customer's present available credit (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware);
 receive from said retail website said different item (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware; figure 2b item 212 showing “Payment failed” notice that states, in part, “[...] declined due to insufficient funds. We have updated your selection to a lower cost package”);
 and present, at a display of said customer's mobile device, said different item as a purchase option along with said denial (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware; figure 2b item 212 showing a display screen with “Payment failed” notice that states, in part, “[...] declined due to insufficient funds. We have updated your selection to a lower cost package”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of KALGI and BANSAL, which teaches an electronic wallet checkout platform for consumer purchases (KALGI [27]) and describes technology for completing payment transactions (BANSAL abstract)  with the teachings of DUBEY in order to “captur[e] the opportunity that another payment request might be successful if the other payment request is made for a lower price”. (DUBEY [10]).
Response to Arguments
Applicant’s arguments, see page 11, filed 10 September 2021, with respect to Objection to the Drawings have been fully considered and are persuasive.  The drawings objection of the previous action has been withdrawn. 
Applicant’s arguments see page 11-12, filed 10 September 2021, with respect to Claim Objections to claims 21-23 have been fully considered and are persuasive.  The claim objections of the previous action have been withdrawn. 
35 U.S.C. § 101 arguments
Applicant’s arguments see pages 12-18, filed 10 September 2021, with respect to the 35 U.S.C. section 101 rejection of the previous Office action have been fully considered and are unpersuasive.  
The applicant argues at page 15 that:
	Here, unlike OIP, the Claimed features do much more than generally linking the use of the exception to a particular technological environment. In contrast, the claimed features utilize a number of different technological environments in combination with a number of different specific process steps to provide a specific, integrated, and practical application of the exception. 
Here, like Classen, the claimed elements clearly recite a practical application of a technological solution to making an online purchase. Moreover, the Claim recites a specific solution that includes a combination of different technological environments, features, capabilities, messages, communications, links, and the like in a specific, integrated, and practical application of the exception.
	At page 16 of the Remarks, Applicant provides an example from the claims:
For example, the Claim recites the features, "initiating, on a customer's computing device, a credit account native mobile application (credit account app)"; "accessing, via said customer's computing device, a retail website hosted by a second computing device"; "selecting, via said customer's computing device, an item for purchase on said retail website"; "obtaining, at the credit account app on said customer's computing device and from the retail website hosted by the second computing device, information about said item"; "providing, from the credit account app on said customer's computing device and to a financial server, a purchase request for said item, said purchase request including said information about said item, wherein each of said customer's computing device, said second computing device, and said financial server are separate entities"; and "receiving, at the credit account app on said customer's computing device and from said financial server, a payment card data and a purchase authorization information for said item."
	Applicant continues by arguing at page 16:
The Claim goes on to recite features of the specific solution that are being performed in a new and internet centric way by specific components that did not previously perform these features, e.g., the credit account app on said customer's computing device. Specifically, "generating, at said credit account app on said customer's computing device, an encrypted customer payload comprising: said payment card data, said purchase authorization information for said item, a session key, and a shipping address for said customer"; "signing, at said credit account app on said customer's computing device, said encrypted customer payload with a digital signature"; and "providing, from the credit account app on the customer's computing device and to the retail website hosted on said second computing device, said encrypted customer payload with said digital signature."

This argument has been fully considered, but is unpersuasive. The computer elements perform generic functions of communicating over a network or encrypting data and merely automate the judicial exception or generally link the use of the judicial exception to a particular technological environment of networked computers and e-commerce, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception.
35 U.S.C. § 102 arguments
Applicant’s arguments at pages 15-18, filed 10 September 2021 have been fully considered but are not persuasive. 
I. Applicant argues at page 19 that Kalgi does not teach the following features:
“providing, from the credit account app on said customer's computing device and to a financial server, a purchase request for said item, said purchase request including said information about said item, wherein each of said customer's computing device, said second computing device, and said financial server are separate entities."
	This argument has been considered, but is unpersuasive, KALGI teaches the three separate entities throughout the reference (see, at least, KALGI:  [62] and figure 7: In some embodiments, a user, e.g., 701a, may desire to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may communicate with a merchant/acquirer ("merchant") server, e.g., 703a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 702).; KALGI FIGURE 9a: User wallet Device 901b, Merchant/acquirer Server 9 03a, Pay Gateway Server 9 04a); KALGI  [29]: the customer may use an e-wallet app (e.g., provided by the EWCP as described with reference to FIGS. 13-19B) to pay for an item;  [34]: The mobile EWCP application may detect that the merchant's website uses an EWCP-supported protocol (see FIG. 5 for additional details regarding detecting merchant support for an EWCP-supported protocol), and may prompt the customer to use an E-Wallet to facilitate payment. In one embodiment, the E-Wallet may be a part of the mobile EWCP application; and KALGI figure 1: customer device 102b with web browser or e-Wallet App, Merchant server 104; E-Wallet Checkout Platform (ECP) Provider 106)).
II. Applicant argues at page 20-21 that Kalgi does not teach the following features:
“receiving, at the credit account app on said customer's computing device and from said financial server, a payment card data and a purchase authorization information for said item."
This argument has been fully considered, but is unpersuasive as KALGI teaches these features. (see, at least, KALGI:   [42]: "The EWCP provider may provide a payment selection request 330 to the client 308. In alternative embodiments, the merchant 304 may provide the payment selection request 330 to the client 308. The payment selection request may be used to determine the wallet and/or the payment method that the customer may wish to use to pay for the item. For example, the payment selection request may include lists of wallets and/or payment methods (e.g., credit cards, debit cards, gift cards, and/or the like) that the customer may use,"; [38]: " As illustrated in screen 231, the EWCP provider may provide a receipt 232 to the customer confirming the purchase transaction. The receipt may include item name 234, quantity purchased 236, item price 238, transaction authorization and/or verification code 240, payment information 242, and/or the like. The EWCP provider may also provide a payment confirmation to the merchant to confirm that the payment has been made.";  [64]: “In some embodiments, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like. In such messages, the payment network may provide the URL to the user device.”; figure 9A: Pay Gateway Server 9 04a; Acquirer Server 9 03a);
III. Applicant argues at page 21-22 that Kalgi does not teach the following features:
"generating, at said credit account app on said customer's computing device, an encrypted customer payload comprising: said payment card data, said purchase authorization information for said item, a session key, and a shipping address for said customer."
This argument has been fully considered, but is moot in view of the new ground of rejection that shows that KALGI and BANSAL, together, teach these features, as shown in the 35 U.S.C. § 103 rejection, above.
IV. Applicant argues at page 23 that Kalgi does not teach the following features:
"signing, at said credit account app on said customer's computing device, said encrypted customer payload with a digital signature." 
This argument has been fully considered, but is unpersuasive. KALGI teaches these features (see, at least, KALGI: [51]: For example, the client may challenge the user in a variety of ways. As non-limiting illustrative example, the user may be required to [...] provide a digital certificate,[...] for verification purposes, and/or the like. If the user is not verified, e.g., 512, option "No," the client may use an alternative payment scheme if available (see FIG. 4, 440).);  [178]: "The cryptographic component may employ cryptographic techniques such as, but not limited to: digital certificates (e.g., X.509 authentication framework), digital signatures, dual signatures, enveloping, password access protection, public key management, and/or the like").
V. Applicant argues at pages 23-24 that Kalgi does not teach the following features:
"providing, from the credit account app on the customer's computing device and to the retail website hosted on said second computing device, said encrypted customer payload with said digital signature; validating, at said retail website hosted on said second computing device, said digital signature; decrypting, at said retail website hosted on said second computing device, said encrypted customer payload; completing a purchase of said item, at said retail website hosted on said second computing device, with said information provided in said decrypted customer payload; and automatically utilizing, at said retail website hosted on said second computing device, said shipping address for said customer in said decrypted customer payload as a delivery address for said purchased item."
This argument has been fully considered, but is moot in view of the new ground of rejection that shows that KALGI and BANSAL, together, teach these features, as shown in the 35 U.S.C. § 103 rejection, above.
35 U.S.C. § 103 arguments
Applicant argues that claims 6, 21, 23, and 25 are allowable because KALGI does not teach the features of the independent claims from which they depend. This argument has been fully considered, but is moot in view of the new grounds of rejection of the independent claims (which utilizes BANSAL in addition to KALGI) or is not persuasive for the reasons given above in the discussion of Applicant’s remarks concerning the independent claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3699                                                                                                                                                                                             
/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694